Citation Nr: 1626768	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  04-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, including large vessel disease and coronary artery disease (CAD), to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected Type II diabetes mellitus or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral kidney cysts, to include as due to herbicide exposure or as secondary to Type II diabetes mellitus.

4.  Entitlement to an effective date earlier than November 21, 2011, for the award of a 60 percent rating for degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an effective date earlier than November 21, 2011, for the award of Dependents' Educational Assistance (DEA) benefits.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 21, 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, April 2012, November 2012, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Board remanded the current issues for further evidentiary development.

The issues of entitlement to service connection for hypertension on a direct basis, entitlement to service connection for bilateral kidney cysts, entitlement to earlier effective dates for the awards of DEA benefits and a 60 percent rating for degenerative disc disease of the lumbosacral spine, and entitlement to a TDIU prior to November 21, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is currently diagnosed with CAD.

2.  Hypertension was neither caused nor aggravated by service-connected Type II diabetes mellitus or PTSD.


CONCLUSIONS OF LAW

1.  CAD is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for hypertension as secondary to service-connected Type II diabetes mellitus or PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the disposition regarding the Veteran's claim for service connection for a heart condition is fully favorable, the Board will discuss VA's duties to notify and assist in the context of his claim for service connection for hypertension, only.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claim for service connection for hypertension on a secondary basis in a November 2009 letter.  The claim was most recently readjudicated in May 2015.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, and post-service treatment records.  The Veteran has not identified any outstanding treatment records.

The Veteran has also been afforded multiple VA examinations pertinent to his hypertension claim.  Most recently, a VA examination and opinion were obtained in April 2015, pursuant to the Board's March 2015 remand instructions.  For the reasons indicated below, that examination is adequate to decide the issue of entitlement to service connection for hypertension on a secondary basis, and is further found, along with the additional treatment records added to the claims file since March 2015, to substantially comply with the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

There is no indication in the record that evidence relevant to the issue being denied herein is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Service Connection for a Heart Condition

The Veteran asserts that he is entitled to service connection for a heart condition and has argued, in part, that service connection is warranted on a presumptive basis due to his exposure to herbicides during service in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a Veteran may be entitled to a presumption of service connection if he is diagnosed with one of the enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

In other words, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  The Board finds that both elements have been satisfied in this instance.

Regarding the first element, the Veteran's service personnel records confirm that he served in the Republic of Vietnam during the requisite time period.  As there is no affirmative evidence demonstrating he was not exposed to herbicides, his exposure is presumed.  Turning to the second element, the Veteran's medical records confirm that he has been diagnosed with CAD-one of the diseases listed in 38 C.F.R. § 3.309(e).  In that regard, a 2015 VA examiner stated that the Veteran likely had CAD, but opined that it was not related to service or a service-connected disability.  However, a confirmed diagnosis of CAD, coupled with confirmed service in the Republic of Vietnam, is enough to establish entitlement to service connection for CAD on a presumptive basis based on herbicide exposure.  

In short, the evidence of record establishes that the Veteran has a current diagnosis of CAD and that he is entitled to the presumption of exposure to herbicides based on his service in the Republic of Vietnam.  Accordingly, he is entitled to presumptive service connection for CAD based on herbicide exposure, and the claim is granted.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).

III.  Secondary Service Connection for Hypertension

As was noted in the Introduction, the issue of entitlement to service connection for hypertension on a direct basis is being remanded for further development related to the Veteran's presumed in-service herbicide exposure.  However, the Veteran has also asserted that his hypertension is related to his service-connected Type II diabetes mellitus or PTSD.

In that regard, service connection may be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The Veteran's post-service treatment records reflect that he was first started on medication for hypertension in March 2005, and he reported during a November 2005 VA examination that he had been told he had borderline high blood pressure for approximately two to three years.  He continued treatment for hypertension thereafter, and several VA examiners have confirmed that diagnosis.  However, the most probative evidence indicates the Veteran's current hypertension was not caused or aggravated by his service-connected diabetes or PTSD.

In that regard, an April 2015 VA examiner issued a negative opinion, explaining that, in the absence of nephropathy, hypertension was less likely to be due to diabetes.  He noted that the risk factors for hypertension in the Veteran consisted of age, obesity, and alcohol consumption.  Regarding PTSD, he explained that the condition caused transient elevations in blood pressure but did not cause hypertension.  He further explained that there was no evidence that the Veteran's hypertension had been aggravated, as review of his vital signs since his medication was started showed controlled blood pressure.  The examiner performed a thorough examination of the Veteran and discussed his history with him, and there is no indication that the examiner failed to provide an adequately thorough discussion of the Veteran's condition.  The April 2015 opinion is therefore afforded great probative weight.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The record does not contain a favorable opinion on these questions by any examiner, either VA or private, who has treated or otherwise examined the Veteran.  Rather, the evidence in favor of the claim consists of various articles and article excerpts submitted by the Veteran, as well as his and his attorney's lay assertions.

Turning first to the lay assertions of record, the Board acknowledges that a layperson is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of certain symptoms of hypertension, he is not competent to provide a medical nexus opinion regarding the causes or aggravating factors of that condition.  There is also no indication that the Veteran's attorney is competent to provide such opinions.  As indicated above, this claim turns on the medical matter of a relationship between the Veteran's diagnosis of hypertension and his diagnoses of diabetes and PTSD-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his attorney have not been shown to have appropriate medical training and expertise, they are not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, their lay assertions in this regard have no probative value.

The Board has also reviewed the articles and article excerpts the Veteran has submitted.  However, to the extent that any of those articles can be interpreted to assert a causal or aggravating relationship between hypertension and diabetes or PTSD, that evidence, standing alone, does not address the facts that are specific to the Veteran's case and does not serve to establish a relationship between his hypertension and his diabetes or PTSD.  Accordingly, the articles are of negligible probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board finds the opinion of the 2015 VA examiner, who considered the facts specific to the Veteran, to be of significantly greater probative value in this case.

Finally, the Board acknowledges that the Veteran also submitted correspondence in June 2008 that included an excerpt of a 2005 Board decision granting service connection for hypertension on the basis that it had been aggravated by a Veteran's service-connected diabetes.  However, by law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015).  Moreover, review of the full text of that 2005 decision reveals that the record in that case included a positive VA opinion on aggravation of hypertension by diabetes, as well as a VA outpatient clinic note suggesting a connection between that Veteran's hypertension and diabetic nephropathy-facts that render the 2005 case readily distinguishable from the matter currently before the Board.  In short, while the Board has considered this additional evidence, it is not binding and does not control the outcome of this appeal; rather, the facts currently before the Board are the determining factor.

In summary, the weight of the competent and credible evidence indicates that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes or PTSD.  The preponderance of the evidence is therefore against the claim for service connection for hypertension as secondary to those conditions.  In reaching that conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, it is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for coronary artery disease is granted.

Service connection for hypertension as secondary to service-connected Type II diabetes mellitus or PTSD is denied.


REMAND

Although the Board regrets further delay, additional development is necessary prior to adjudication of the remaining claims on appeal, to include the claim for service connection for hypertension on a direct basis.

Turning first to the hypertension claim, an April 2015 VA examiner issued a negative opinion on direct service connection, explaining that the Veteran was first diagnosed with hypertension in 2005, that hypertension is not known to be caused by herbicide exposure, and that it is not one of the conditions warranting presumptive service connection due to Agent Orange exposure.  However, service connection is warranted when all of the evidence, including that pertinent to service, establishes that a disability is related to service.  Accordingly, an opinion that essentially states only that a claimed condition is not on a certain list and neglects to discuss the evidence of record is inadequate.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Additionally, although the examiner was correct that VA has not conceded a relationship between hypertension and herbicides, it is significant to note more recent changes in how evidence of such a connection has been characterized.  Specifically, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined the category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  In light of the more recent NAS findings, the 2015 examiner's conclusory statement that "hypertension is not known to be caused by herbicide exposure" requires clarification.  Thus, based on the foregoing deficiencies in the 2015 VA opinion on direct service connection, an additional opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Turning to the claim for service connection for bilateral kidney cysts, the same 2015 VA examiner acknowledged that the Veteran had renal cysts, but issued negative direct and secondary opinions.  Regarding direct service connection, he stated that there was no evidence of renal cysts in service, and noted that renal cysts are not one of the conditions presumed to be due to Agent Orange exposure.  As already discussed, however, an opinion that discusses a potential in-service cause of a condition but dismisses that cause because the claimed condition is not on a certain list is inadequate.  See Combee, 34 F.3d at 1043.  Furthermore, regarding a connection between the renal cysts and diabetes, the examiner stated that "benign renal cysts may be related to or associated with diabetes but a causal relationship has not been established/proven based on medical literature search."  Such an opinion is internally inconsistent or, at the least, unclear.  Additionally, the examiner noted that a cyst in the Veteran's right kidney had increased in size, but found that this growth did not establish aggravation of the renal cysts by diabetes, because diabetes "is not the etiology of the renal cysts and does not cause renal cysts to enlarge or increase in number."  He offered no additional explanation for that conclusion, in spite of his earlier report that renal cysts may be connected with diabetes in some manner.  As the foregoing opinions are inadequate for the reasons just discussed, an additional opinion is needed prior to adjudication of this claim, as well.  Barr, 21 Vet. App. at 312.

Regarding the issue of entitlement to a TDIU prior to November 21, 2011, as decisions on the service connection claims remanded herein will impact a decision on that issue, it is inextricably intertwined with those service connection claims.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Finally, in its March 2015 remand, the Board noted that the Veteran had previously submitted a timely notice of disagreement with the effective dates assigned in a November 2012 rating decision for awards of DEA benefits and a 60 percent disability rating for degenerative disc disease of the lumbosacral spine.  It acknowledged that the RO had issued a rating decision modifying those effective dates in March 2014, but noted that a statement of the case (SOC) addressing the Veteran's notice of disagreement was never issued.  As a result, the Board remanded those issues for issuance of an SOC.  To date, the requested SOC has not been issued.  Thus, the claims for earlier effective dates for the awards of DEA benefits and a 60 percent rating for degenerative disc disease of the lumbosacral spine must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to earlier effective dates for the awards of DEA benefits and a 60 percent rating for degenerative disc disease of the lumbosacral spine.  The Veteran is hereby notified that, following the receipt of the SOC concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, those issues should be returned to the Board for appellate review.

2.  Send the claims file to a VA physician for review.  If the physician determines a new examination is needed to respond to the questions posed, one should be scheduled.  

Following review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension and/or kidney cysts are related to any incident of his military service, to include his conceded exposure to herbicides in the Republic of Vietnam?

Please explain why or why not, citing to relevant NAS studies or other sources as appropriate, but keeping in mind that the mere fact that VA has not included hypertension and kidney cysts on a list of presumptive conditions is not, in and of itself, a sufficient rationale for finding that those conditions are not related to service.  In other words, the Board needs opinions as to the likelihood that this Veteran's hypertension and kidney cysts, without regard to the conditions VA recognizes as being due to herbicide exposure, are nevertheless at least as likely as not related to his conceded exposure to herbicides in the Republic of Vietnam.

(b) Regarding the Veteran's kidney cysts, if you find that they are not directly related to service, is it at least as likely as not (50 percent probability or more) that they were caused by his service-connected Type II diabetes mellitus?  Please explain why or why not, specifically discussing the April 2015 VA examiner's findings on that question.

(c) If the Veteran's kidney cysts were not caused by his service-connected diabetes, is it at least as likely as not (50 percent probability or more) that they have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that condition?  Please explain why or why not, specifically discussing the April 2015 VA examiner's findings on that question, as well as his finding that the Veteran's right renal cyst increased in size.

If you find that the Veteran's kidney cysts have been permanently worsened beyond normal progression (aggravated) by his diabetes, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Complete rationales for the opinions rendered must be provided.  If you cannot provide any of the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims for service connection for hypertension on a direct basis, for service connection for bilateral kidney cysts, and for entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


